Appeal by the defendant from a judgment of the Supreme Court, Westchester County (Rosato, J.), rendered October 9, 1985, convicting him of grand larceny in the second degree (three counts), after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
*549Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Contrary to the defendant’s contention, the record supports the court’s finding that he failed to come forward with sufficient evidence to overcome the presumption of sanity (see, People v Kohl, 72 NY2d 191; People v Silver, 33 NY2d 475; People v McMillian, 174 AD2d 759; Penal Law former § 30.05). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We find that the defendant’s remaining contentions are without merit. Mangano, P. J., Bracken, Sullivan and O’Brien, JJ., concur.